

WORKIVA INC.
2014 EQUITY INCENTIVE PLAN
NOTICE OF RESTRICTED STOCK UNIT GRANT
(EXECUTIVE EMPLOYEE)
 
 
 
 
 
 
 
 
 
 
Grant Number
 
 
 
 
 

Pursuant to the Workiva Inc. 2014 Equity Incentive Plan, as amended from time to
time (the “Plan”), you have been granted a restricted stock unit (“RSU”) award
covering the number of shares of Class A Common Stock of Workiva Inc. (the
“Company”) set forth below, subject to service-based vesting conditions as
follows:
Grant Date            


Total Number of Shares Granted            


Vesting Schedule
Subject to the Plan and the Restricted Stock Unit Agreement, this RSU shall vest
in accordance with the following schedule, provided you have not experienced a
Termination of Service prior to any vesting date:

    
Vesting Date(s)
Number or Percentage of Shares that Vest
 
 
 
 
 
 



By your signature and the signature of the Company’s representative below, you
and the Company agree that this award is governed by the terms and conditions of
the Plan and the Restricted Stock Unit Agreement, all of which are attached and
made a part of this document. By your signature below, you also acknowledge that
there may be tax consequences to you upon the vesting of the RSU, the settlement
of the RSU, and/or the disposition of the underlying shares, and that you have
been advised to consult a tax advisor prior to acceptance of this grant.
GRANTEE:
 
WORKIVA INC.
 
 
 
By:
 
 
 
 
Name:
 
Print name
 
 
Title:
 
Execution Date:
,20
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




--------------------------------------------------------------------------------




WORKIVA INC.
2014 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT
(EXECUTIVE EMPLOYEE)
This RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”) dated as of the Grant
Date set forth on the Notice of Restricted Stock Unit Grant to which this
Agreement is attached (the “Notice of Grant”) is between Workiva Inc. (the
“Company”), a Delaware corporation, and the grantee named in the Notice of Grant
(the “Grantee”).
WHEREAS, the Company desires to award the Grantee restricted stock units
(“RSUs”) with respect to the Company’s Class A Common Stock, subject to
service-based vesting conditions in accordance with the terms of the Plan, a
copy of which is attached hereto;
NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto, intending to
be legally bound hereby, agree as follows:
1.    Grant of RSU. As of the Grant Date, the Company grants to the Grantee RSUs
for the number of shares set forth on the Notice of Grant, subject to the terms
of the Plan and this Agreement. Each RSU entitles the Grantee to one share of
Common Stock on the applicable RSU vesting date, provided the vesting conditions
of the award are satisfied. The Grantee must accept the RSU award within 90 days
after notification that the award is available for acceptance and in accordance
with the instructions provided by the Company. The award will be rescinded upon
action of the Company, in its discretion, if the award is not accepted within 90
days after notification is sent to the Grantee indicating availability for
acceptance.
2.    Vesting; Forfeiture. Provided the Grantee has not incurred a Termination
of Service prior to the applicable vesting date, except as otherwise set forth
in this Agreement and the Plan, RSUs awarded under this Agreement shall vest on
the earliest to occur of the following: (a) the vesting date(s) set forth on the
Notice of Grant; (b) the Grantee’s death; (c) a Change in Control (as defined in
the Plan); (d) the Administrator, in its sole discretion, determines that the
Grantee has incurred a disability (within the meaning of Section 22(e)(3) of the
Internal Revenue Code of 1986, as amended (the “Code”)); (e) the Grantee’s
Termination of Service for Good Reason (as defined in the Grantee’s Employment
Agreement); or (f) the Grantee’s Termination of Service by action of the Company
without Cause (as defined in the Grantee’s Employment Agreement). In the event
of the Grantee’s Termination of Service for Cause, unvested RSUs shall be
immediately forfeited.
The period over which the RSUs vest is referred to as the “Restriction Period.”
Until the issuance to the Grantee of a certificate or certificates for shares of
Common Stock subject to the award, such shares are not transferable other than
by will or by the laws of descent and distribution, or as otherwise permitted by
the Plan, and the RSUs shall not be subject to any levy of any attachment,
execution or similar process upon the rights or interest. In the event of any
attempt by the Grantee to alienate, assign, pledge, hypothecate or otherwise
dispose of any RSU or any right hereunder, except as provided for in this
Agreement, the Company may terminate any unvested portion of the award by notice
to the Grantee and the award and all rights hereunder shall thereupon become
null and void.

- 2 -

--------------------------------------------------------------------------------




3.    Dividend Equivalents. RSUs awarded under this Agreement are eligible to
receive dividend equivalents during the Restriction Period. On each date that a
cash dividend is paid with respect to Common Stock, the Company shall credit the
bookkeeping account established on behalf of the Grantee with the dollar amount
of the dividends the Grantee would have received if the RSUs held by the Grantee
on the record date for such dividend payment had been shares of Common Stock. As
of the applicable vesting date, the Grantee shall receive a payment equal to the
amount of the dividends that would have been paid on the RSUs vesting on such
date, had they been shares of Common Stock during the period beginning on the
Grant Date and ending on the vesting date, and the Grantee’s account shall be
debited accordingly. If the Grantee forfeits all or any portion of the RSUs, any
amounts credited to the Grantee’s account attributable to such forfeited RSUs
shall also be forfeited. If dividends are paid in the form of Common Stock, the
Company shall credit the Grantee’s account with one additional RSU for each
share of Common Stock that would have been received as a dividend, had the
Grantee’s RSUs been shares of Common Stock owned by the Grantee without
restriction. Such additional RSUs shall vest or be forfeited at the same time as
the RSU to which they relate.
4.    Settlement of RSUs. As soon as practicable after the applicable RSU
vesting date, the Company shall transfer to the Grantee one share of Common
Stock for each RSU vesting on the vesting date (the date of any such transfer
shall be the settlement date for purposes of this Agreement); however, the
Company may withhold shares otherwise transferable to the Grantee to the extent
necessary to satisfy withholding taxes due by reason of the vesting of the RSU.
The Grantee shall have no rights as a stockholder with respect to the RSU
awarded under this Agreement prior to the date of issuance to the Grantee of a
certificate or certificates for such shares.
5.    Deferral of RSUs. The Grantee may elect to defer the settlement of RSUs
granted under this Agreement to a date after the date the RSUs vest in
accordance with procedures established by the Administrator. The deferral of
RSUs shall delay the recognition of income for income tax purposes only. FICA
and FUTA taxes shall be due when the RSUs vest based on the Fair Market Value of
the underlying shares of Common Stock on the vesting date.
6.    Withholding. The obligation to deliver shares upon the settlement of RSUs
awarded under this Agreement shall be subject to applicable federal, state and
local tax withholding requirements. The Grantee, subject to such withholding
rules as may be adopted by the Administrator, may elect to have shares of Common
Stock withheld to satisfy the minimum federal, state and local tax withholding
requirements.
7.    No Right to Continued Service. Nothing in the Plan or this Agreement shall
confer upon the Grantee any right to continue in the service of the Company or
any Related Corporation or shall interfere with or restrict in any way the
rights of the Company and any Related Corporation, which rights are hereby
expressly reserved, to discharge or terminate the service of the Grantee at any
time and for any reason whatsoever.
8.    Incorporation of Plan by Reference. The terms and conditions of the Plan
are incorporated by reference herein. To the extent that any conflict may exist
between any term or provision of this Agreement and any term or provision of the
Plan, the term or provision of the Plan shall control. Capitalized terms not
defined in this Agreement shall have the meaning given such terms in the Plan.

- 3 -

--------------------------------------------------------------------------------




9.    Successors and Assigns. The Company may assign any of its rights under
this Agreement. This Agreement will be binding upon and inure to the benefit of
the successors and assigns of the Company. Subject to the restrictions on
transfer set forth herein, this Agreement will be binding upon the Grantee and
the Grantee’s beneficiaries, executors, administrators and the person(s) to whom
shares of Common Stock subject to the RSU may be transferred by will or the laws
of descent or distribution.
10.    Compliance with Law. The issuance and transfer of shares of Common Stock
shall be subject to compliance by the Company and the Grantee with the
applicable requirements of federal and state securities laws and with the
applicable requirements of any stock exchange on which the Company’s shares of
Common Stock may be listed. No shares of Common Stock shall be issued or
transferred unless and until any then applicable requirements of state and
federal laws and regulatory agencies have been fully complied with to the
satisfaction of the Company and its counsel.
11.    Clawback Provision. Notwithstanding any other provisions in this
Agreement to the contrary, any compensation paid or payable to the Grantee
pursuant to this Agreement which is subject to recovery under any law,
government regulation or stock exchange listing requirement, will be subject to
such deductions and clawback as may be required to be made pursuant to such law,
government regulation or stock exchange listing requirement (or any policy
adopted by the Company pursuant to any such law, government regulation or stock
exchange listing requirement).
12.    Notices. Any notices required under this Agreement shall be addressed:
(i) if to the Company, to the Company at its principal office which is presently
located at 2900 University Boulevard, Ames, Iowa 50010, Attention: Equity Plan
Administrator, and (ii) if to the Grantee, to the Grantee’s address as reflected
in the stock records of the Company.
13.    Entire Agreement; Amendment. This Agreement, together with the Plan, sets
forth all of the terms and conditions between the parties with respect to the
RSUs awarded under this Agreement. This Agreement may be amended at any time and
from time to time by the Administrator, provided that the rights or obligations
of the Grantee are not affected adversely by such amendment, unless the
Grantee’s consent is obtained or such amendment is otherwise permitted under the
terms of the Plan.
14.    Invalid or Unenforceable Provisions. The invalidity or unenforceability
of any provision of this Agreement shall not affect the other provisions hereof,
and this Agreement shall be construed in all respects as if the invalid or
unenforceable provisions were omitted.
15.    Counterparts. The Notice of Grant to which this Agreement is attached may
be executed in counterparts, each of which shall be deemed an original but all
of which together will constitute one and the same instrument. Counterpart
signature pages transmitted by facsimile, by electronic mail in portable
document format (.pdf), or by any other electronic means intended to preserve
the original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing an original signature.
16.    Governing Law. This Agreement shall be governed by the applicable Code
provisions to the maximum extent possible. Otherwise, the laws of the State of
Delaware (without regard to principles of conflicts of laws) shall govern the
operation of and the rights of the Grantee under, the Plan and this Agreement.

- 4 -